             Case 3:11-cr-05509-BHS Document 204 Filed 11/19/20 Page 1 of 10




 1

 2

 3

 4

 5
                             UNITED STATES DISTRICT COURT
 6                          WESTERN DISTRICT OF WASHINGTON
                                      AT TACOMA
 7
     UNITED STATES OF AMERICA,                          CASE NO. CR11-5509 BHS
 8
                              Plaintiff,                ORDER DENYING
 9          v.                                          DEFENDANT’S MOTION FOR
                                                        COMPASSIONATE RELEASE
10   ROBERT GRIMES,                                     AND GRANTING MOTIONS TO
                                                        SEAL AND MOTIONS TO FILE
11                            Defendant.                OVERLENGTH BRIEFS

12

13          This matter comes before the Court on Defendant Robert Grimes’s (“Grimes”)

14   motion for compassionate release, Dkt. 195, motion to seal, Dkt. 194, motions for leave

15   to file overlength briefs, Dkts. 193, 201, and the Government’s motion for leave to file

16   overlength brief, Dkt. 199. The Court has considered the pleadings filed in support of and

17   in opposition to the motions and the remainder of the file and hereby denies the motion

18   for compassionate release and grants the motion to seal and motions for leave to file

19   overlength briefs for the reasons stated herein.

20                    I.   FACTUAL & PROCEDURAL BACKGROUND

21          On October 19, 2011, Grimes and his codefendants were charged by indictment

22   with Conspiracy to Possess with Intent to Distribute and Distribute Methamphetamine


     ORDER - 1
                Case 3:11-cr-05509-BHS Document 204 Filed 11/19/20 Page 2 of 10




 1   and Heroin, in violation of 21 U.S.C. §§ 841(a), 841(b)(1)(A), (B), and 842, and

 2   Possession and Attempted Possession with Intent to Distribute Methamphetamine and

 3   Heroin, in violation of 21 U.S.C. §§ 841(a), 841(b)(1)(A), (B), and 842 and 18 U.S.C.

 4   § 2. Dkt. 11. On August 24, 2012, Grimes pled guilty to both charges without a plea

 5   agreement, Dkts. 122, 123, after Judge Ronald B. Leighton 1 held extensive hearings and

 6   denied Grimes’s motion to suppress evidence, see Dkt. 85. On November 20, 2012,

 7   Grimes was sentenced to 240 months incarceration. Dkts. 146, 147.

 8          On December 10, 2013, Grimes filed a motion pursuant to 28 U.S.C. § 2255

 9   claiming he received ineffective assistance of counsel and sought to vacate his

10   convictions and sentence. See Grimes v. United States, CV13-6051 RBL, Dkt. 1. The

11   Government conceded that Grimes would likely prevail on his motion, id., Dkt. 10, and

12   the Court granted Grimes’s motion, id., Dkt. 11. On August 14, 2014, Grimes entered

13   into a revised plea agreement and pled guilty to one count Conspiracy to Possess with

14   Intent to Distribute Methamphetamine and Heroin. Dkt. 171. He was again sentenced to

15   240 months incarceration. Dkts. 170, 171. Grimes is currently housed at Federal Medical

16   Center Butner (“FMC Butner”) and is scheduled to be released on January 31, 2029.

17          On October 29, 2020, Grimes filed a motion for compassionate release, Dkt. 195,

18   a motion for leave to file overlength brief, Dkt. 193, and a motion to seal, Dkt. 194. On

19   November 5, 2020, the Government responded, Dkt. 200, and filed a motion for leave to

20

21
            1
              On August 31, 2020, this case was reassigned to this Court following Judge Leighton’s
22   retirement from the federal bench. Dkt. 189.



     ORDER - 2
             Case 3:11-cr-05509-BHS Document 204 Filed 11/19/20 Page 3 of 10




 1   file overlength response, Dkt. 199. On November 6, 2020, Grimes replied, Dkt. 202, and

 2   filed a motion for leave to file overlength reply, Dkt. 201.

 3                                      II. DISCUSSION

 4   A.     Motion to Seal and Motions to File Overlength Response

 5          Regarding the motions to seal, Grimes asserts that the exhibits he submitted in

 6   support of the motion contain sensitive and confidential information and should remain

 7   under seal. Dkt. 194. The Court agrees that this information should remain confidential

 8   and therefore grants the motion. The Court also grants Grimes’s and the Government’s

 9   unopposed motions to file overlength supporting and opposition briefs, respectively, in

10   excess of the twelve-page limitation imposed by Local Criminal Rule 12(b)(5) of the

11   Rules of the United States District Court for the Western District of Washington.

12   B.     Motion for Compassionate Release

13          Pursuant to 18 U.S.C. § 3582(b), a judgment of conviction that includes a sentence

14   of imprisonment “constitutes a final judgment and may not be modified by a district court

15   except in limited circumstances.” Dillon v. United States, 560 U.S. 817, 824 (2010)

16   (internal quotations omitted). Those limited circumstances are provided under 18 U.S.C.

17   § 3582(c)(1)(A)(i). Effective December 21, 2018, the First Step Act of 2018 amended

18   § 3582(c)(1)(A) by adding a provision that allows prisoners to directly petition a district

19   court for compassionate release:

20                 (A) the court, upon motion of the Director of the Bureau of Prisons,
            or upon motion of the defendant after the defendant has fully exhausted all
21          administrative rights to appeal a failure of the Bureau of Prisons to bring a
            motion on the defendant’s behalf or the lapse of 30 days from the receipt of
22          such a request by the warden of the defendant's facility, whichever is



     ORDER - 3
             Case 3:11-cr-05509-BHS Document 204 Filed 11/19/20 Page 4 of 10




 1          earlier, may reduce the term of imprisonment (and may impose a term of
            probation or supervised release with or without conditions that does not
 2          exceed the unserved portion of the original term of imprisonment), after
            considering the factors set forth in section 3553(a) to the extent that they
 3          are applicable, if it finds that—
                    (i) extraordinary and compelling reasons warrant such a reduction;
 4                  ***
                    and that such a reduction is consistent with applicable policy
 5          statements issued by the Sentencing Commission; . . . .

 6   18 U.S.C. § 3582(c)(1)(A). Accordingly, a court may reduce a sentence upon motion of a

 7   defendant provided that: (1) the inmate has either exhausted his or her administrative

 8   appeal rights of the Bureau of Prison’s (“BOP”) failure to bring such a motion on the

 9   inmate’s behalf or has waited until 30 days after the applicable warden has received such

10   a request; (2) the inmate has established “extraordinary and compelling reasons” for the

11   requested sentence reduction; and (3) the reduction is consistent with the Sentencing

12   Commission’s policy statement. See id.

13          The Sentencing Commission’s policy statement referenced in 18 U.S.C.

14   § 3582(c)(1)(A)(i) provides, in relevant part:

15                  [T]he court may reduce a term of imprisonment (and may impose a
            term of supervised release with or without conditions that does not exceed
16          the unserved portion of the original term of imprisonment) if, after
            considering the factors set forth in 18 U.S.C. § 3553(a), to the extent that
17          they are applicable, the court determines that—
                    (1)(A) Extraordinary and compelling reasons warrant the reduction;
18                  ***
                    (2) The defendant is not a danger to the safety of any other person or
19          to the community, as provided in 18 U.S.C. § 3142(g); and
                    (3) The reduction is consistent with this policy statement.
20
     United States Sentencing Guidelines (“USSG”) § 1B1.13.
21

22


     ORDER - 4
            Case 3:11-cr-05509-BHS Document 204 Filed 11/19/20 Page 5 of 10




 1      1. Extraordinary and Compelling Reasons

 2         Recently, Judge Thomas S. Zilly has provided a non-exhaustive list of factors

 3   federal courts have considered in determining whether a defendant has extraordinary and

 4   compelling reasons for compassionate release in the context of COVID-19:

 5         (i) whether the inmate is at higher risk because of his or her age and/or race,
           see United States v. Young, No. CR19-5055 BHS, 2020 WL 2614745, at *3
 6         (W.D. Wash. May 22, 2020); (ii) whether the inmate has one or more,
           medically-documented, chronic health conditions that render him or her
 7         more vulnerable to COVID-19, see United States v. Locke, No. CR18-0132
           RAJ, 2020 WL 3101016, at *4 (W.D. Wash. June 11, 2020) (observing that
 8         the movant's health issues were “not merely self-diagnosed,” but rather
           “medically documented and verified”); United States v. Rodriguez, No.
 9         2:03-cr-00271-AB-1, 2020 WL 1627331, at *7 (E.D. Pa. Apr. 1, 2020)
           (inmate with type 2 diabetes, obesity, hypertension, and liver abnormalities
10         was in a “higher risk category”); (iii) the fatality rate for individuals with
           similar health conditions as compared with the overall fatality rate for
11         COVID-19, see id. (summarizing COVID-19 fatality rates); United States
           v. Pippin, No. 16-0266, 2020 WL 2602140, at *1 (W.D. Wash. May 20,
12         2020) (granting a motion brought by a defendant suffering from
           pancytopenia, which is associated with an “over fivefold enhanced risk of
13         severe COVID-19”); (iv) whether the inmate has previously tested positive
           for the coronavirus that causes COVID-19 and, if so, whether the inmate
14         suffers from any long-term effects of the disease, see United States v.
           Reynolds, No. 2:18-cr-00131-RAJ, 2020 WL 3266532, at *3–4 (W.D.
15         Wash. June 17, 2020) (denying a motion for compassionate release brought
           by an inmate who recovered from and was “not suffering from any reported
16         lingering symptoms” related to COVID-19); and (v) whether the inmate's
           release is expected to reduce the risk of him or her contracting COVID-19,
17         see United States v. Sandoval, No. CR14-5105RBL, 2020 WL 3077152, at
           *5 (W.D. Wash. June 10, 2020) (declining to release a defendant to a
18         situation that “would likely place him at greater risk”).

19   United States v. Grubbs, No. CR16-228 TSZ, 2020 WL 3839619, at *2 (W.D. Wash. July

20   8, 2020).

21         The Court finds these factors useful, instructive, and consistent with the analysis

22   of extraordinary and compelling reasons the Court has engaged in with recent COVID-19


     ORDER - 5
                Case 3:11-cr-05509-BHS Document 204 Filed 11/19/20 Page 6 of 10




 1   cases. See, e.g., Young, 2020 WL 2614745 at *3 (a 64-year-old African American

 2   defendant who suffers from hypertension and chronic kidney disease presented

 3   extraordinary and compelling reasons); United States v. Lint, No. CR18-5152 BHS, 2020

 4   WL 4698815, at *2 (W.D. Wash. Aug. 13, 2020) (a defendant housed at a federal

 5   correctional institution that had only two inmates infected with COVID-19 did not

 6   present an extraordinary and compelling reason); United States v. Gray, No. CR16-5600

 7   BHS, 2020 WL 5759792, at *2–3 (W.D. Wash. Sept. 28, 2020) (a relatively young

 8   female defendant with a Body Mass Index of 32.1, while obese, did not present sufficient

 9   evidence of extraordinary and compelling reasons without additional evidence of other

10   risk factors). The Court has discretion to consider the factors provided by Judge Zilly in

11   determining whether Grimes has extraordinary and compelling reasons. 2

12          Here, Grimes asserts that his chronic medical conditions are extraordinary and

13   compelling reasons because they place him at a higher risk of severe illness from

14   COVID-19: he has a Body Mass Index (“BMI”) of 33.4, Sealed Dkt. 196 at 6, and suffers

15   from advanced coronary artery disease, id. at 127, and hypertension, id. at 4. The CDC

16
            2
              In the application of USSG § 1B1.13, the Commission has described three categories of
17   potentially “extraordinary and compelling reasons,” namely medical condition, age, and family
     circumstances, see USSG § 1.B1.13 cmt. n.1(A)–(C), as well as a “catch-all” provision, id. cmt.
18   n.1(D), which “opens the door” to considering factors other than those specifically enumerated,
     United States v. McPherson, 454 F. Supp. 3d. 1049 (W.D. Wash. 2020). However, USSG §
     1B1.13 has not been updated since the passage of the First Step Act of 2018, and district courts
19   have largely found that the Commission’s list of extraordinary and compelling reasons is not
     binding, but rather helpful guidance. See United States v. Almontes, No. 3:05-cr-58 (SRU), 2020
20   WL 1812713, at *3 (Apr. 9, 2020 D. Conn.) (providing a list of cases from around the country
     addressing whether the Commission’s list is binding). The Court therefore concludes that, given
21   the “catch-all” provision and the non-binding status of the comments to USSG § 1B1.13, it has
     discretion to construe the meaning of extraordinary and compelling reasons. See Grubbs, 2020
22   WL 3839619, at *2 n.2.



     ORDER - 6
                Case 3:11-cr-05509-BHS Document 204 Filed 11/19/20 Page 7 of 10




 1   recognizes that obesity, i.e., having a BMI between 30 and 40, and coronary artery

 2   disease increases the risk of severe illness from COVID-19 and that hypertension may

 3   increase the risk of severe illness. 3 Grimes is also 60 years old, and the CDC recognizes

 4   that severe illness from COVID-19 increases with age but makes clear that people

 5   between the ages of 50 and 64 have a lower risk for severe infection than individuals

 6   aged 65 or higher, with the greatest risk among those aged 85 or older. 4

 7          The Court is persuaded that Grimes has established extraordinary and compelling

 8   reasons to warrant reduction of his sentence, and the Government has conceded as much.

 9   See Dkt. 200 at 8–9 (“Thus, the government acknowledges [obesity] is a risk factor

10   amount[ing] to an extraordinary and compelling reason that permit[s] this Court to

11   consider reducing his sentence.”). The Court finds that Grimes’s medical conditions,

12   taken together, increase his risk for a severe or deadly infection of COVID-19. His

13   obesity and coronary artery disease are recognized by the CDC as medical conditions that

14   increases the risk of severe infection, and his other underlying, chronic medical condition

15   only adds to that risk. Additionally, FMC Butner currently has ninety-six active COVID-

16

17

18
            3
19            Center for Disease Control and Prevention, People with Certain Medical Conditions,
     https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
20   conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-
     ncov%2Fneed-extra-precautions%2Fgroups-at-higher-risk.html (last updated Nov. 2, 2020).
21          4
              Center for Disease Control and Prevention, Older Adults,
     https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/older-adults.html (last
22   updated Sept. 11, 2020).



     ORDER - 7
                Case 3:11-cr-05509-BHS Document 204 Filed 11/19/20 Page 8 of 10




 1   19 cases. 5 The Court therefore finds that Grimes has established extraordinary and

 2   compelling reasons to warrant a reduction of his sentence.

 3      2. Public Safety

 4          Once a defendant has established that extraordinary and compelling reasons exist

 5   to warrant release or a reduction in sentence, the defendant must also show that they no

 6   longer present a danger to the safety of any other person or to the community. USSG

 7   § 1B1.13(2). In making this determination, the Court looks to the nature and

 8   circumstances of Grimes’s underlying offense, the weight of evidence against him, his

 9   history and characteristics, and the nature and seriousness of the danger his release would

10   pose to any person or the community. See 18 U.SC. § 3142(g).

11          The Court here does not find that Grimes has shown that he no longer presents a

12   danger to public safety. It may be fairly said, however, that in the strictest sense, it is

13   nearly impossible for a court to make this finding in such absolute terms whenever

14   someone is released from a lengthy prison sentence after committing a serious felony.

15   The Court must read reasonableness into this requirement: that is, that the finding

16   required by this statute can be made when it can be said that the defendant is most likely

17   not such a danger to the public. Unfortunately, Grimes’s criminal history reflects that he

18   has been in and out of prison for most of his adult life with little evidence that he was

19   able to conduct himself in a sober, law-abiding manner. As a result, the Court cannot with

20

21
            5
              Federal Bureau of Prisons, COVID-19 Update, https://www.bop.gov/coronavirus/ (last
22   visited Nov. 19, 2020).



     ORDER - 8
             Case 3:11-cr-05509-BHS Document 204 Filed 11/19/20 Page 9 of 10




 1   any degree of confidence conclude that, upon release, Grimes would not pose a danger to

 2   the community.

 3      3. 18 U.S.C. § 3553(a) Factors

 4          Finally, even assuming extraordinary and compelling reasons and public safety

 5   have been established, the Court must still consider the factors set forth in 18 U.S.C.

 6   § 3553(a). See United States v. Cosgrove, CR15-230-RSM, 2020 WL 1875509, at *4

 7   (W.D. Wash. Apr. 15, 2020) (citing 18 U.S.C. § 3582(c)(1)(A); USSG § 1B1.13). The

 8   relevant factors include (i) “the nature and circumstances of the offense and the history

 9   and characteristics of the defendant”; (ii) the need for the sentence imposed to reflect the

10   seriousness of the offense, to promote respect for the law, and to provide just punishment

11   for the offense; to adequately deter criminal conduct; to protect the public from further

12   crimes of the defendant; and to provide the defendant with needed educational or

13   vocational training, medical care, or other correctional treatment in the most effective

14   manner; (iii) “the need to avoid unwarranted sentence disparities among defendants with

15   similar records who have been found guilty of similar conduct”; (iv) the sentencing

16   guidelines; and (iv) “the need to provide restitution to any victims of the offense.” 18

17   U.S.C. § 3553(a).

18          In consideration of these factors, there may be sufficient findings here to justify

19   granting the motion. Though the underlying offense is very serious, when considering the

20   factor of deterrence to Grimes and others, the time he has spent might be characterized as

21

22


     ORDER - 9
            Case 3:11-cr-05509-BHS Document 204 Filed 11/19/20 Page 10 of 10




 1   sufficient to satisfy that factor. 6 Additionally, were Grimes sentenced today for the same

 2   offense conduct and criminal history, he would likely be given a sentence of custody

 3   closer to what he has already served. If Grimes were to be sentenced today to the same

 4   custodial sentence, it might be argued that such a sentence would result in sentencing

 5   disparity.

 6          However, because the Court cannot find that Grimes does not present a danger to

 7   the safety of any other person or the public, the Court denies Grimes’s motion for

 8   compassionate release.

 9                                           III. ORDER

10          Therefore, it is hereby ORDERED that Grimes’s motion for compassionate

11   release, Dkt. 195, is DENIED without prejudice, Grimes’s motions for leave to file

12   overlength briefs, Dkts. 193, 201, and his motion to seal, Dkt. 194, are GRANTED, and

13   the Government’s motion for leave to file overlength response, Dkt. 199, is GRANTED.

14          Dated this 19th day of November, 2020.

15

16

17
                                                  ABENJAMIN H. SETTLE
                                                   United States District Judge

18

19

20
            6
               Yet it is difficult to take issue with the statement at the original sentencing by Judge
21   Leighton: “This is a serious, serious offense. But more than the seriousness of the offense are the
     characteristics of defendant himself, and the need to deter you for as long as I can from criminal
22   activity.” Dkt. 151 at 10.



     ORDER - 10
